[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Pursuant to the stipulation of the parties dated February 23, 1996, the court enters judgement for the plaintiff and finds that the correct assessment values of the land and building of the described Plaintiff in his complaint are those assessment figures stipulated by the parties.
No costs, interest or other charges or expenses shall be taxed to either party.
BY THE COURT,
GEORGE A. SADEN JUDGE TRIAL REFEREE